



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
    shall publish the name of a young person, or any other information related to a
    young person, if it would identify the young person as a young person dealt
    with under this Act.

111(1)          Subject to this section, no person
    shall publish the name of a child or young person, or any other information
    related to a child or a young person, if it would identify the child or young
    person as having been a victim of, or as having appeared as a witness in
    connection with, an offence committed or alleged to have been committed by a
    young person.

138(1)          Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence and liable
    to imprisonment for a term not exceeding two years; or

(b) is guilty of an offence punishable on summary
    conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. M.B., 2016 ONCA 760

DATE: 20161017

DOCKET: C62052

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

M.B.

Appellant

M.B., acting in person

Cate Martell, appearing as duty counsel

Chris Chorney, for the respondent

Heard: September 7, 2016

On appeal from the conviction entered on September 11,
    2015 and the sentence imposed on January 22, 2016 by Justice John D. Takach of
    the Ontario Court of Justice.

Pardu J.A.:

[1]

The appellant fired a volley of shots into a crowd. Although as many as
    11 shots were fired, only three people suffered gunshot wounds, and they
    survived. The appellant was 17 years old at the time of the offence.

[2]

The Crown brought an application to have the appellant sentenced as an
    adult under s. 72(1) of the
Youth Criminal Justice Act
, S.C. 2002, c.
    1 (
YCJA
), which provides:

(1) The youth justice court shall order that an adult
    sentence be imposed if it is satisfied that

(a) the presumption of diminished moral
    blameworthiness or culpability of the young person is rebutted; and

(b) a youth sentence imposed in accordance with
    the purpose and principles set out in subparagraph 3(1)(b)(ii) and section 38
    would not be of sufficient length to hold the young person accountable for his
    or her offending behaviour.

[3]

The appellants counsel opposed the Crowns application. He urged the
    sentencing judge not to give the appellant credit for the approximate 15 months
    he spent in pre-sentence custody to buttress the submission that a youth
    sentence would be of sufficient length to hold the appellant accountable for
    his behaviour.

[4]

The sentencing judge concluded that the Crown had not rebutted the
    presumption of diminished moral blameworthiness, and that the maximum sentence
    available under the
YCJA
, three years, would be of sufficient length to
    hold the appellant accountable for his actions.

[5]

In addressing the appellants pre-sentence custody, the sentencing judge
    noted at para. 63, I take into account his pre-sentence custody of
    approximately 15 months but do not give him pretrial custody credit for this
    time so that I may impose a fit sentence reflecting the statutory principles
    set out in the
YCJA
.

[6]

On appeal, the appellant submits that the sentencing judge erred by
    acceding to his counsels request and denying credit for pre-sentence custody.
    With the able assistance of duty counsel, the appellant submits that
R. v.
    Summers
, 2014 SCC 26, [2014] 1 S.C.R. 575, and
R. v. T.B.
(2006),
    78 O.R. (3d) 721 (C.A.), mandate credit for pre-sentence custody. The effect of
    the sentencing judges decision was to impose a sentence that exceeded the
    maximum custodial sentence of three years under the
YCJA
, when coupled
    with the approximate 15 months the appellant spent in pre-sentence custody at
    the time the sentence was imposed.

[7]

In my view, the youth sentencing judge did not err.
Summers
does not change the discretion of youth sentencing judges to determine whether
    and how much credit should be given for pre-sentence custody when fashioning an
    appropriate sentence for a young person where the possibility of an adult
    sentence is on the table. I would dismiss the appeal.

[8]

Section 38(3)(d) of the
YCJA
requires a sentencing judge to take
    into account the time spent in detention by the young person as a result of the
    offence. Because sentences under the
YCJA
are comprised of two-thirds
    custody and one-third community supervision, young persons are in a similar
    position to adult offenders in that time in pre-sentence custody delays their
    eligibility for community supervision, as Lang J.A. observed at para. 40 in
T.B.


[9]

This court has held several times that, while a youth court judge must
    consider pre-sentence custody in sentencing, the credit which will be given in
    a particular case is discretionary and is not a mechanical calculation. Gillese
    J.A. observed in
R. v.

D.S.
, 2008 ONCA 740, 93 O.R. (3d) 211,
    at para. 26, that there are many ways to take into account a youths
    pre-sentence custody.

[10]

This court has recognized that a sentencing judges discretion includes
    the ability to award no credit for pre-sentence custody against a youth
    sentence, particularly in the context of an application made by the Crown to
    sentence a youth as an adult:
R. v. E.L.
, [2006] O.J. No. 1517 (C.A.),
    at para. 9;
R. v.
D
.W.
, 2008 ONCA 268, [2008] O.J.
    No. 1356, at para. 3. Other appellate courts have come to the same conclusion:
R.
    v. P. (N.W.),
2008 MBCA 101, 231 Man. R. (2d) 61, at para. 23;
R. v.
    R.R.J.
, 2009 BCCA 580, 250 C.C.C. (3d) 3, at para. 60;
R. v. D.D.T.
,
    2010 ABCA 365, 493 A.R. 167, at paras. 57, 59.

[11]

The reasons why a sentencing judge might choose to exercise discretion
    in this manner are apparent, when considering the sentencing objectives under
    the
YCJA
. Youth sentencing judge are mandated under the
YCJA
to impose the least restrictive sentence capable of achieving the purposes
    expressed in the
YCJA
, and to impose the sentence most likely to
    rehabilitate the young person and reintegrate him or her into society (
YCJA
,
    s. 38(1), 38(2)(e)). Requiring youth court judges to give credit for
    pre-sentence custody could reduce their ability to meet these objectives
    because, in some instances, deducting pre-sentence custody could lead to a
    conclusion that the youth sentence would be of insufficient length to hold the
    youth accountable.

[12]

If, for example, a youth court judge was required to deduct two years of
    pre-sentence custody, credited on a 1 to 1.5 basis, from the maximum three-year
    sentence under the
YCJA
, the end result is that no custodial sentence
    would be imposed. If the young person was given an adult sentence of six years for
    the same offence and credited the same amount of pre-sentence custody, the
    remaining sentence would be three years.

[13]

Summers
holds that loss of parole eligibility constitutes
    circumstances justifying enhanced credit for pre-sentence custody under s.
    719(3.1) of the
Criminal Code.
The Supreme Court of Canada recognized
    in
Summers
that an interpretation of s. 719(3.1) which did not account
    for loss of eligibility for early release and parole during remand custody
    offends the principle of parity because, as observed at para. 60 of
Summers
,
    offenders who do not receive bail will serve longer sentences than otherwise
    identical offenders who are granted bail.

[14]

Analogously, section 38(2)(b) of the
YCJA
requires that the
    sentence must be similar to the sentences imposed in the region on similar
    young persons found guilty of the same offence committed in similar
    circumstances. Accordingly, where two similarly situated young offenders are
    sentenced for the same offence, which would, for example, merit a sentence of
    12 months, but one has been held in custody for six months prior to sentencing,
    it would be an error not to take into account the pre-sentence custody. Pursuant
    to s. 42(2)(n) of the
YCJA
, the youth who did not spend time in pre-sentence
    custody would serve eight months of the 12 month sentence in custody and four months
    under community supervision.

[15]

By giving the other youth credit for six months of pre-sentence custody
    on a 1 to 1.5 ratio, the resulting credit of nine months, offset against a 12
    month sentence, would leave a three month sentence, of which two months would
    be served in custody, and one month in the community. The total length of time
    in custody would be eight months. It is only by giving credit for pre-sentence
    custody that both young persons would serve eight months in custody, in total.

[16]

Therefore, while the principle of parity in
Summers
applies in
    the context of youth sentencing (and is statutorily mandated under s. 38(2) of
    the
YCJA
),
Summers
did not impact on the discretion available
    to youth court judges to take pre-sentence custody into account in whatever
    manner the youth sentencing judge concludes will result in a sentence that will
    hold the young person accountable.

[17]

In this case, the wisdom of the sentencing judges decision is borne out
    by the progress the appellant has made since sentencing. In contrast, the
    reports provided to the sentencing judge were not positive. The sentencing
    judge noted at para. 55 of his reasons:

The probation officer in her section 76 report, as stated
    above, noted that it would seem that the young offender had exhausted the
    resources of the youth system. She qualified this statement, however, feeling
    that as his last chance in the system and to make the most of the
    rehabilitative resources available within it might depend on psychiatric and
    psychological assessment to explore mental health issues. These issues indeed
    have been explored by both the psychologist and the psychiatrist.

[18]

The sentencing judge also referred to the opinion of Dr. Kondra, who
    performed a psychiatric assessment of the appellant, at para. 56: [G]enerally
    in Canada, prolonged incarceration leads to worse outcomes, solidifying of
    criminal identity and inability to switch to more adaptive functioning. Despite
    the negative pre-sentence report, the sentencing judge decided that
    rehabilitation might still be possible. The sentence imposed here was
    manifestly more likely to promote the rehabilitation and reintegration of the
    offender than an adult sentence.

[19]

The sentencing judge did not err in acceding to the submissions of
    defence counsel, sentencing the appellant as a young person and considering the
    pre-sentence custody, but opting not to give credit for pre-sentence custody. Accordingly,
    I would dismiss the appeal.

Released:J.C.M. October 17, 2016

G. Pardu J.A.

I agree J.C.
    MacPherson J.A.

I agree S.E. Pepall
    J.A.


